EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brenda Flockhart-Shanks, registration no. 61645, on 2/10/2022.
The application has been amended as follows: 
In Claims
Cancel claim 6.
Cancel claim 7.
Cancel claim 15.
Cancel claim 16.

(Currently Amended) A method of controlled data extraction in a computer network, the method comprising:
monitoring, by a processor, data from at least one program running on a node of the computer network;
determining, by the processor, at least one data portion from the monitored data;
creating, by the processor, instructions for modification of the determined at least one data portion;

analyzing, by the processor, the data on the data sink to determine at least one segment for modification; and
modifying, by the processor, the at least one segment,
wherein the modification of the at least one segment is carried out in real-time corresponding to the rate of the computer network such that the corresponding process running in the computer network is unaffected, 
wherein modification of the at least one segment is carried out on a separate extract, transform and load (ETL) layer,
wherein the monitoring is carried out with at least one of: tracing mechanism, hooking, assembly manipulation, bytecode-manipulation and debugger interfaces, and 
wherein the bytecode-manipulation is interchangeable with the tracing mechanism,
and wherein at least one of the following events is monitored: performance profiling, code execution, error instrumentation, logging web events, application networking events, file system events, network traffic monitoring and container instrumentation operation.

11. (Currently Amended) A system for controlled data extraction in a computer network, the system comprising:
a processor; and
at least one data sink,

monitor data from at least one node of the computer network;
determine at least one data portion;
create instructions for modification of the determined at least one data portion;
move the monitored data to the data sink;
analyze the data on the data sink to determine at least one segment for modification; and
modify the at least one segment in real-time corresponding to the rate of the computer network such that the corresponding process running in the computer network is unaffected, 
wherein modification of the at least one segment is carried out on a separate extract, transform and load (ETL) layer,
wherein the monitoring is carried out with at least one of: tracing mechanism, hooking, assembly manipulation, bytecode-manipulation and debugger interfaces, and wherein the bytecode-manipulation is interchangeable with the tracing mechanism, and 
wherein at least one of the following events is monitored: performance profiling, code execution, error instrumentation, logging web events, application networking events, file system events, network traffic monitoring and container instrumentation operation.



Allowable Subject Matter
Claims 1-5 and 8-14 (renumbered 1-12) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken alone combination doesn’t fairly suggest the claimed invention of wherein the modification of the at least one segment is carried out in real-time corresponding to the rate of the computer network such that the corresponding process running in the computer network is unaffected, and wherein modification of the at least one segment is carried out on a separate extract, transform and load (ETL) layer, wherein the monitoring is carried out with at least one of: tracing mechanism, hooking, assembly manipulation, bytecode-manipulation and debugger interfaces, and wherein the bytecode-manipulation is interchangeable with the tracing mechanism, and wherein at least one of the following events is monitored: performance profiling, code execution, error instrumentation, logging web events, application networking events, file system events, network traffic monitoring and container instrumentation operation. Therefore, it improves on when a properly designed ETL system extracts data from the source systems, enforces data quality and consistency standards, conforms data so that separate sources can be used together, and finally delivers data in a presentation-ready format.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/ANIL KHATRI/            Primary Examiner, Art Unit 2191